DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments dated 06 May 2022 with respect to the pending claims have been considered, but are moot in view of new grounds of rejection.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 5, 15, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko, et al. (US 20200027909 A1) in view of Katayama (US 20210255282 A1.)
	Regarding claim 1, Ebiko, et al. (hereafter, “Ebiko”) discloses an image sensor (Fig. 1) comprising:
a first tap (Fig. 4, TRG1/FD1/FDG1/AMP1/SEL1; hereafter, collectively referred to as “Tap 1”) configured to capture and accumulate signal carriers [0075]; and
a second tap (Fig. 4, TRG2/FD2/FDG2/AMP2/SEL2; hereafter, collectively referred to as “Tap 2”) spaced apart a set distance from the first tap (shown in Fig. 4)
wherein the first tap and the second tap a separated from each other by a longest distance within a unit pixel (Fig. 4, shows Tap 1 connected at opposite corners of Tap 2 relative to the diagonal of the rectangular PD.)

However, Ebiko fails to disclose that the taps overlap with two opposite vertex regions of the unit pixel, as required by the instant claim.  Despite this, the Examiner maintains that such an arrangement would be obvious to one of ordinary skill in the art, as taught by Katayama.
Katayama discloses an image sensor with a unit pixel that has two floating diffusion portions (Fig. 3), similar to Ebiko.  Katayama also discloses that the transfer transistor (TRG) overlaps with the side region of the unit pixel (defined by PD 41), which includes the vertices at the top-left corner and bottom-right corner as shown in Fig. 3.
This arrangement teaches that overlapping a portion of the unit pixel with the transfer gate would be obvious to try with Ebiko with the predictable result of reducing the physical footprint taken by the components.  Therefore, it would be obvious to try overlapping the transfer transistors (TRG1/TRG2) of Ebiko with the vertices of the photodiode (PD) in order to reduce the amount of space taken by the components on the substrate.

Regarding claim 2, the combination satisfies claim 1, and further Ebiko discloses, wherein the first tap (Tap 1) and the second tap (Tap 2) are configured to receive different control signals (TRG1g and TRG2g, respectively) having a set potential difference therebetween (electric field gradient, [0128.])

Regarding claim 3, the combination satisfies claim 1, and further Ebiko discloses wherein:
the first tap is disposed at an upper-left vertex region of the unit pixel (Tap 1 in upper left corner, shown in Fig. 4); and
the second tap is disposed at a lower-right vertex region of the unit pixel (Tap 2 in lower right corner, shown in Fig. 4).

Regarding claim 4, the combination satisfies claim 1, and further Ebiko discloses wherein:
the first tap and the second tap are arranged along a diagonal line that forms a set angle with respect to one side of the unit pixel (Tap 1 and Tap 2 are arranged at diagonal corners from one another, shown in Fig. 4.)

Regarding claim 5, the combination satisfies claim 1, and further Ebiko discloses wherein each of the first tap (Tap 1) and the second tap (Tap 2) includes:
a controller (system controller, 25, and vertical drive unit, 22) configured to generate a hole current including the signal carriers [0246] in response to control signals having different phases (TRG1g and TRG2g, [0075, 0210]; and
a detector configured to detect the signal carriers [0049.]

Regarding claim 15, Ebiko discloses an image sensor (Fig. 1) comprising:
a pixel array (21) configured to include a plurality of unit pixels (10) arranged in a matrix shape and contiguous to each other (shown in Fig. 1); and
a plurality of taps (Fig. 4, Tap 1/Tap 2) disposed at vertex regions (Tap 1 and Tap 2 positioned at the corner of each PD, shown in Fig. 4) of the plurality of unit pixels respectively, each unit pixel being associated with two of the plurality of taps (shown in Figs. 2/4),
wherein the associated two taps are separated from each other by a longest distance within the each unit pixel (Fig. 4, shows Tap 1 connected at opposite corners of Tap 2 relative to the diagonal of the rectangular PD.)
The additional limitations are rendered obvious in view of Katayama for the same rationale as in the rejection to claim 1.

Regarding claim 16, the combination satisfies claim 15, and further Ebiko discloses wherein:
the plurality of taps is arranged to form a triangular shape in adjacent unit pixels (inherent; because Tap 1 and Tap 2 are formed at opposing corners as shown in Fig. 4, then an adjacent pixel that also has a corner tap would always form a three-sided shape.)

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko in view of Katayama and further in view of Sano (US 20190342510 A1.)
Regarding claim 6, the combination of Ebiko and Katayama satisfies claim 5.  However, while Ebiko does disclose the use of a holes as a signal carrier [0246] and a detector to detect a signal carrier [0049], the reference fails to disclose a specific structure, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Sano.
Sano discloses an image sensor with two-tap pixels (Fig. 10), similar to Ebiko.  Additionally, Sano discloses that each tap (signal extraction unit, 65) includes a controller (voltage application unit, 73; [0158]) to generate a hole current including the signal carriers [0550] in response to control signals have different phases [0185-0191] and a detector configured to detect the signal carriers (71).  Sano further discloses that each controller (73) is formed in a circular shape (Figs. 9, 10.)
Because Ebiko discloses that it can be modified use holes as the signal carriers for the same purpose [0246], it would be obvious to one of ordinary skill in the art that the structure of Sano could be used to substitute for the transistors of Ebiko in order to provide a structure that can perform such a modification.  Therefore, it would be obvious to use the signal extraction units of Sano in order to perform the hole signal carrier operation disclosed by Ebiko.

Regarding claim 20, Ebiko discloses an image sensor (Fig. 1) including an array of unit pixels (21), wherein each unit pixel includes:
a first tap (Fig. 4, Tap 1) configured to capture and accumulate signal carriers [0075] within a hole current [0246]; and
a second tap (Fig. 4, Tap 2) configured to provide the hole current through a controller (for example, shown in Fig. 10),
wherein the first and second taps are separated from each other by a longest distance within the unit pixel (Fig. 4, Tap 1 and Tap 2 are at opposing corners),
[…]
wherein the rectilinear-shaped detection node extends in a direction perpendicular to a diagonal extending between the first and second taps (PD rectangular shape shown in Fig. 4, where Tap 1 and Tap 2 are at opposing corners).

Additionally, the limitation wherein the first tap and the second tap are arranged to overlap with two opposite vertex regions of the unit pixel, respectively, is rendered obvious in view of Katayama for the same rationale as in the rejection to claim 1.

However, Ebiko and Katayama fails to disclose that the controller is formed in a round shape within the unit pixel.  Despite this, the Examiner maintains that such an arrangement would be obvious to one of ordinary skill in the art, as taught by Sano.
Sano discloses an image sensor with two-tap pixels (Fig. 11), similar to Ebiko.  Additionally, Sano discloses that each tap (signal extraction unit, 65) includes a controller (voltage application unit, 73; [0158]) to generate a hole current including the signal carriers [0550] in response to control signals have different phases [0185-0191] and a detector configured to detect the signal carriers (71).  Sano further discloses that each controller (73) is formed in a circular shape (shown in Fig. 11), and that each controller (73) is surrounded by a rectilinear-shaped detection node (71.)
Because Ebiko discloses that it can be modified use holes as the signal carriers for the same purpose [0246], it would be obvious to one of ordinary skill in the art that the structure of Sano could be used to substitute for the transistors of Ebiko in order to provide a structure that can perform such a modification.  Additionally, when the two teachings are combined, the signal extraction units of Sano would be positioned at the same corner positions disclosed in Ebiko, and thus the combined system would position the rectilinear-shaped detection node for each tap to extend in a direction perpendicular to a diagonal extending between the first and second taps.
Therefore, it would be obvious to use the signal extraction units of Sano in order to perform the hole signal carrier operation disclosed by Ebiko.

Allowable Subject Matter
Claim 7 - 14 and 17 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698